 316DECISIONSOF NATIONALLABOR RELATIONS BOARDHDC, Inc.andILWU Local142. Case AO-171June 9, 1975ADVISORY OPINIONThe petition herein was filed on April 14, 1975, byHDC, Inc., herein called the Petitioner, for anAdvisoryOpinion, in conformity with Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,seeking to determine whether the Board would assertjurisdiction over the Petitioner.In pertinent part, the petition alleges as follows:1.There is pending before the Hawaii Employ-ment Relations Board, herein called the State Board,a representation proceeding, docket number HERB75-9.2.By its petition, the Petitioner asserts that it is aHawaii corporation engaged in providing manage-ment servicestoMana Kai-Maui Hotel Association,the lessee and operator of a restaurant and bar,which is located in the Mana Kai-Maui Condomini-um; that Petitioner commenced its managementservices in January 1975; that all of the stock of thePetitioneras well asResort Apartments, Inc., hereincalled Resort Apartments, a Colorado corporation, isowned by James Christman; and that the lattercorporation is engaged in providing managementservices' at the Mana Kai-Maui Condominium, fortheMaria Kai-Maui Hotel Association, and theAssociation of Apartment Owners. It is furtherasserted that James Christman also serves as presi-dent and chief operating officer of both corporations,and that both corporations have common ownership,officers,management,and labor policies, and sharecommon office facilities.3.Although Petitioner has not yet established afiscal year, it projects gross revenues for its first 12months of approximately $600,000. Resort Apart-ments hasa fiscal year running from November 1 toOctober 31 and for the fiscal year ending October 31,1974,itsgrossrevenueswereapproximately$458,388. Both corporations have or will satisfy the$50,000 interstate commerce test.4.The above commerce data has been neitheradmitted nor denied by ILWU 142, nor has the StateBoard made any findings in connection therewith.5.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.1Maid service,auto rental,and airport courtesy services.2Drlene AnsweringService, Inc.,216 NLRB No.108 (1975);Front PorchHolding Corp., and Front Porch 82, Inc.,214 NLRB No. 117 (1974).3IbidSee alsoAppliance Supply Company,127 NLRB319 (1960);Man6.Although served with a copy of the petition forAdvisory Opinion, no response, as provided by theBoard's Rules and Regulations, has been filed byanyparty.On the basis of the foregoing, the Board is of theopinion that:Petitioner and Resort Apartments are engaged inproviding management services in Honolulu, Hawaii,and, for the purposes of this advisory opinion it isreasonable to assume, constitute a single-integratedenterprise.2The Petitionerassertsthat it is Board policy toconsider the combined total commerce data of theoperations of both corporations in determining thejurisdictionalissue.We agree. It is customary toconsider for jurisdictional purposes the total com-bined commerce data of all of an employer'soperations.3Accordingly,we shall consider thecombined annual gross volume of business of thePetitioner and Resort Apartments for jurisdictionalpurposes.The current standard for the Board's assertion ofjurisdiction over a retail enterprise which falls withinits statutory jurisdiction is that such an enterprisemust do a gross volume of business totaling at least$500,000 annually.4 As indicated above, the petitionalleges that Resort Apartments, for the fiscal yearending October 31, 1974, had gross revenues ofapproximately $458,388, and, although the Petitionerhas not yet established a fiscal year, it projects grossrevenues for the first 12 months of approximately$600,000. In view of the Petitioner's projected grossrevenues,when considered in conjunction with the$458,388 gross revenues of Resort Apartments, it isreasonable to assume that a portion thereof, whenadded to $458,388, would exceed the $500,000standard and is sufficient to bring the Petitioner'soperations within the Board's jurisdictional stand-ards.As the total combined operations of thePetitionerandResortApartmentsasa singleenterprisewould meet the $500,000 test for retailenterpriseswe would assert jurisdiction over thePetitioner.Accordingly, the parties are advised, under Section102.103 of the Board'sRulesand Regulations, Series8, as amended,that,on the allegationsherein made,the Board would assert jurisdiction over the opera-tions of the Petitioner with respect to labor disputescognizable under Sections 8, 9, and 10 of the Act.ProductsInc.,128 NLRB 546 (1960),Indiana BottledGas Company,128NLRB 1441(1960).4CarolinaSuppliesand CementCo.,122 NLRB88 (1958).218 NLRB No. 56